OPALA, V.C.J.,
with whom EDMONDSON, J., joins, concurring.
¶ 1 Petitioners invoke this court’s original cognizance, conferred by the terms of Art. 7 § 4, Old. Const., to target for removal from the general election ballot of Legislative Referendum No. 334, State Question No. 711. The question refers for the electorate’s approval (or rejection) a provision to be added to the state constitution1 which, among other *557things, would confine legal recognition of marriage status (and its incidents) to a heterosexual union.
¶ 2 The court denies the petitioners’ application to assume its original jurisdiction without assigning reasons for today’s action. I join the court’s disposition of the case and write in concurrence. Mindful though I am that ordinarily sapienti verbum satis,2 I nonetheless feel compelled to do more by providing an explanation for why the ballot-purging relief the petitioners seek is not their constitutional due.
¶ 3 None of the petitioners’ multiple arguments identifies the presence in the referendum’s text of even a single fatal state or federal constitutional flaw that facially taints the measure and would prevent it from becoming law upon the electorate’s approval. Absent that showing, this court is powerless to convene itself as a board of censors to purge the ballot of the referendum in contest. Nothing is tendered for the court’s permissible forensic inquiry. What remains here to be confronted is pure political process in progress. At this stage the process clearly lies beyond the reach of judicial scrutiny. Unenacted measures are not law. Courts may not subject them to presubmission scrutiny for constitutional orthodoxy. The two-century-old extra-textual doctrine of judicial review applies solely to the law in force, not to lawmaking in progress.3 Only those measures which are facially affected by fatal flaws may be judicially barred from submission to a vote of the people.4
SUMMARY
¶ 4 Whether to be effected through legislative enactments or legislative referenda, through the people’s initiative or their refer-enda, lawmaking process while in progress must stand protected by the free-speech clause of the First Amendment and by its state constitutional counterpart in Art. 2 § 22, Okl. Const.,5 from impermissible judicial censorship as well as from other premature tinkering attempted in the name of constitutional scrutiny. Judicial testing for constitutional orthodoxy which calls for an examination beyond the presence of fatal defects that are facially apparent must await the measure’s transformation into enforceable law applied in a lively controversy. Law made by the electorate is not given greater or lesser immunity from posten-actment judicial review than law passed by the legislative assembly. Law is law. It commands equal dignity. A creation of Chief Justice John Marshall,6 judicial review does not sanction forensic scrutiny of unenacted measures still passing through the lawmaking track.7
¶ 5 I continue to stand by my undiminished commitment to the teachings of this court’s early pronouncement in Threadgill,8 which holds that measures proposed for approval by the people as law may not undergo constitutional testing of the textual contents in advance of their adoption by the electorate. Fidelity to the rule in Threadgill commands that I today accede to the court’s disposition.9

. The constitutional provision to be added is designated as Art 2 § 35; it is submitted to the *557voters in the exercise of the Legislature’s authority that stands conferred by Art. 24 § 1, Okl. Const.


. The three-word Latin phrase means: directed to one who is wise, a single-word explanation will suffice. A slight variation of this phrase, identical in meaning, is verbum sapienti sat est.


. Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803).


. In re Initiative Petition No. 360, State Question No. 662, 1994 OK 97, 879 P.2d 810; In re Initiative Petition No. 362, State Question 669, 1995 OK 77, 899 P.2d 1145; see also In re Initiative Petition No. 358, State Question No. 658, 1994 OK 27, 870 P.2d 782, 785-786.


. The terms of Art.2 § 22, Okl. Const., provide in pertinent part:
"Every person may freely speak, write, or publish his sentiments on all subjects, being responsible for the abuse of that right; and no law shall be passed to restrain or abridge the liberty of speech or of the press.* * *”


. Marbury, supra note 3.


. Threadgill v. Cross, 1910 OK 165, 26 Okl. 403, 109 P. 558, 561-62.


. Threadgill, supra note 7.


. My unswerving commitment to Threadgill, supra note 7, is documented in numerous reported decisions. See In re Initiative Petition No. 366, 2002 OK 21, 46 P.3d 123, 135 (Opala, J., dissenting); In re Initiative Petition No. 364, 1996 OK *558129, 930 P.2d 186, 205 (Opala, J., concurring); In re Initiative Petition No. 362, 1995 OK 77, 899 P.2d 1145, 1153 (Opala, J., concurring in result); In re Initiative Petition No. 360, 1994 OK 97, 879 P.2d 810, 821-22 (Opala, J., concurring in result); In re Initiative Petition No. 358, 1994 OK 27, 870 P.2d 782, 788 (Opala, J., concurring in result); In re Initiative Petition No. 349, 1992 OK 122, 838 P.2d 1, 18-19 (Opala, C.J., dissenting); In re Initiative Petition No. 347, 1991 OK 55, 813 P.2d 1019, 1037 (Opala, C.J., concurring); In re Initiative Petition No. 341, 1990 OK 53, 796 P.2d 267, 275 (Opala, V.C.J., concurring in result); In re Initiative Petition No. 317, 1982 OK 78, 648 P.2d 1207, 1222 (Opala, J., concurring in the judgment); In re Initiative Petition No. 315, 1982 OK 15, 649 P.2d 545, 554-555 (Opala, J., concurring in result); see also In re Initiative Petition No. 349 (No. 76,437, Feb. 20, 1991) (Opala, C.J., dissenting in part) (unpublished opinion).